Title: From Alexander Hamilton to Aaron Ogden, 26 May 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            Head Quarters Union Brigade May 26th. 1800
          
          Colonel Taylor presents a charge for transportation of Cloathing, arms &c. from the regimental rendezvous, at New Haven, to the different subdistricts—This expence was incurred before you entered upon your Office, but as it is important that such accounts should be settled before the troops are disbanded—You will discharge this, as soon as possible—
          With great consideration I am Sir Yr. ob. Servt.
          
            A Hamilton
          
           Colo. Ogden—
        